Douglas, J.,
dissenting. I fear that today’s majority decision will be used, by persons so inclined, to sound the death knell of R.C. 149.43. It is simply inconceivable to me that a majority of this court, given our past steadfast course of ensuring openness in the public-records field, can concur in an opinion which places yet another roadblock to the public’s right to know.
The majority opinion says that “* * * a writ of mandamus brought pursuant to R.C. 149.43 is unavailable where other procedural mechanisms may be employed to obtain the relief sought.” However, the statute does not provide that if an adequate remedy at law is available, an action in mandamus to enforce the mandates of R.C. 149.43 does not lie.
R.C. 149.43(C) specifically provides that mandamus is the appropriate remedy to force compliance with the open-records statute. Given the language of today’s majority opinion, it is my guess that each mandamus action to enforce the law will be met by a motion to dismiss because the allegedly aggrieved party can file a civil action to obtain relief and compel compliance.
The absurdity of this position should be clear. By the time a civil action or, as in the case now before us, a subpoena issued pursuant to Civ. R. 30(B), or a Crim. R. 16 discovery motion as in State, ex rel. Scanlon, v. Deters (1989), 45 Ohio St. 3d 376, 544 N.E. 2d 680, has run its course, the information sought, which may be of vital importance to be timely known to the public, will be as old as yesterday’s garbage.
As stated, this statute clearly provides for mandamus to be a remedy. In Johnson v. United Enterprises, Inc. (1957), 166 Ohio St. 149, 1 O.O. 2d 402, 140 N.E. 2d 407, we held that while an injunction will not ordinarily issue if the person seeking the injunctive relief has an adequate remedy at law, the person seeking the injunction need not establish the lack of an adequate remedy where a statute specifically allows an injunction in response to certain circumstances. Given the real reason behind the public-disclosure law, that the government’s business be open to the public, it is even more imperative that we not needlessly hamstring the procedure so strongly mandated by the General Assembly to ensure openness of public records.
In my dissent in Defers, at 379-380, 544 N.E. 2d at 684, I set forth these and other reasons. While I am deeply distressed as to the direction taken by the majority in Defers and now the case at bar, I shall never give up the fight to keep open and easily accessible the records of government that, in truth, really belong to the public. Government that operates in the open, operates best. Let the sun shine in.
Since the majority decision defeats these purposes, I dissent.
Wright, J., concurs in the foregoing dissenting opinion.